DETAILED ACTION
This is in response to a request for continued examination (RCE) filed on 1/26/2021 in which claims 1, 2, 4-12, 14-21 are presented for examination, where claims 4, 5, 14, and 15 remain withdrawn.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/2021 has been entered.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 1 Lines 15-19 “wherein the reinforcing member (5) comprises a plurality of openings (57), which define portions of the reinforcing member (5), having a better adhesion between the reinforcing ember (5) and the top and bottom layers (16, 15) than a portion of the reinforcing member (5), which does not include openings (57)”
Claim 1 Lines 15, 20-21 “reinforcing member (5)…form fittable with corresponding elements in the main structure (10)” is not in the specification
Specification only reads page 12 Lines 1-3 “reinforcing member 5…may be provided with coupling elements 57a, 58a, suitable for creating a form fit with corresponding elements defined in the structure 10”, where it is the coupling elements 57a, 58a that are form fittable
Similarly, Claim 12 Lines 11-12 “reinforcing member…form fittable with corresponding elements in the main structure (10)” is not in the specification
Claim Objections
Claim(s) 1, 9 and 12 is/are objected to because of the following informalities: 
Claim 1 Lines 15-19 remove commas between “plurality of openings (57), which define” and “reinforcing member (5), having” and “reinforcing member (5), which does not” 
Review is needed whether comma before “form fittable” in Claim 1 Line 20 should be removed to indicate that it is the coupling elements (57a, 58a) that are form fittable with corresponding elements
Claim 9 Line 8 comma should be removed between “coupling elements (57a, 58a)” and “with corresponding elements”
Claim 9 Line 8 needs review whether “form fitting” should be a separate bullet point as a method; it is not immediately clear from the claim that the coupling elements are of the reinforcing member
Claim 12 Line 11 should have its two commas deleted to read “reinforcing member (5) comprising a plurality of lightening openings (57)”
Review is needed whether comma before “form fittable” in Claim 12 Line 12 is proper or whether it should read “coupling elements (57a, 58a), wherein the coupling elements (57a, 58a) are form fittable”
Claim 12 Line 13 “reinforcing member” is missing (5) afterwards
Appropriate correction is required.
	
	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim(s) 1, 2, 4-11 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, Claim 1 Lines 15-19 recites “wherein the reinforcing member (5) comprises a plurality of openings (57), which define portions of the reinforcing member (5), having a better adhesion between the reinforcing member (5) and the top and bottom layers (16, 15) than a portion of the reinforcing member (5), which does not include openings (57)”, while original disclosure only recites page 8 Lines 22-25 “reinforcing member 5 also comprises lightening openings 57…which advantageously allow better adhesion between the reinforcing member 5 and the top and bottom layers 15, 16.”  First, the specification lacks antecedent basis in referring to the openings as the term “portions” of a reinforcing member.  But more importantly, although the specification does disclose the openings providing “better adhesion” between member 5 and the layers 15, 16, the original disclosure does not disclose the specific comparison of adhesion between the openings and non-opening portions of the reinforcing member.  At least for this lack of disclosure, the recitation is considered new matter.  Examiner can suggest Claim 1 Lines 15-19 to read “and wherein the reinforcing member (5) comprises a plurality of openings (57) which are configured to allow a better adhesion between the reinforcing member (5) and the top and bottom layers (16, 15), the reinforcing member further comprises”.
Dependent claims are rejected at the least for depending on rejected claims.
Claim Interpretation
In general, the prior art is interpreted as meeting the requirements as recited in the claims.
As best understood, in order to apply art and provide rejections:
Due to the commas:
Claim 1 and 9 are interpreted as the coupling elements are form fittable to corresponding elements
Claim 12 is interpreted as the reinforcing member, not necessarily the coupling elements, is form fittable to corresponding elements

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaffin (US Publication 2014/0068966) in view of Kang (US Publication 2010/0263228) and Avent et al (USPN 7707751), herein Avent.
Regarding Claim 1, Chaffin teaches shoe sole (100) (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Fig. 13; [0018] “energy system (#1)”; where the recitations for embodiment other than Fig. 13 still applies for 
a main structure (10) that defines a tread surface (1) intended to face the ground during use of the sole (100) and opposing sides (11,12) of the sole (100) (see Fig. 13; for main structure 2 and 14--[0017] “chassis frame (#2)”; [0015] Table 4 Ref #14, description, “filler”; tread surface 4-- [0015] Table 3 Ref #4 name “ground reactionary surface”; where Fig. 13 shows one side and therefore would have the other opposing side not shown on the other side),
said main structure (10) comprising a top layer (16) facing, in use, the sole of the foot, a bottom layer (15) facing the ground, and a reinforcing member (5) interposed between said top layer (16) and said bottom layer (15) (see annotated Fig. 13 below for clarification, where top layer is the top of frame 2 such #2; bottom layer is the bottom of frame 2 such as #3 and filler 14; where reinforcing member is 10, 12, 13 between the two layers; [0015] Table 2 Ref # 2 name “chassis frame”; [0015] Table 3 Ref #3 name “foot reactionary surface”; [0015] Table 3 Ref #4 “name “ground reactionary surface”; [0015] Table 4 Ref #14, description, “filler”; [0015] Table 4 Ref # 10 name “force reducing component spring”; [0015] Table 4 Ref #12 name “force reducing component”; [0015] Table 4 Ref #13 name “force reducing component spring” description “same as #10”; Chaffin teaches the top and bottom layers which meets the structural limitations in the claims and performs the functions as recited such as being capable of  having the top layer meet the foot and the bottom layer face the ground especially in light of [0015] Table 3 Ref #3 name “foot reactionary surface”; [0015] Table 3 Ref #4 “name “ground reactionary surface”),

    PNG
    media_image1.png
    424
    749
    media_image1.png
    Greyscale

said reinforcing member (5) being formed as a single body by injection molding (see Fig. 13 where, inasmuch as 10, 12, and 13 are altogether, the reinforcing member is a single body; the recitation “by injection molding” is being treated as a product-by-process limitation. Therefore, even if Chaffin results in different structural characteristics of the end product than other single body forming methods, it still would have been prima facie obvious at the time the invention was made to use methods in the Chaffin reference as claimed since such a process is a well-known technique in the art. It is noted that the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985). A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art.  Furthermore, Chaffin teaches carbon fiber materials in "; [0019] "internal carbon fiber components and the carbon fiber chassis frame"; [0026] "ratio of carbon fibers…can be adjusted…in components 10…12, and 13"; it is known in the art that carbon fiber materials of Chaffin can be injection molded, see extrinsic evidence Bont)
and being made of a material with greater rigidity than said bottom layer (15) ([0015] "all components are made of carbon fiber laminate unless otherwise noted"; [0019] "internal carbon fiber components and the carbon fiber chassis frame"; [0026] "ratio of carbon fibers…can be adjusted…in 
wherein said reinforcing member (5) comprises a front portion (52) and a rear portion (54) joined together by a bridging section (53) (see Fig. 13, where front portion is 13, rear portion is 10, bridge is 12),
a forefoot through opening (20) is defined on said front portion (52) and a hindfoot through opening (40) is defined on said rear portion (54) (see annotated Fig. 13 below),
and a midfoot through opening (30) is defined between said bridging section (53) and said bottom layer (15) (see annotated Fig. 13 below),

    PNG
    media_image2.png
    617
    1077
    media_image2.png
    Greyscale

	wherein the top layer (16) and the bottom layer (15) are joined at a front end (17) of the sole (100) (see previously annotated Fig. 13 for top and bottom layer, where the layers are joined at the front end, at the least by binding material 5; see [0015] Table 3 “binding material…used together with polyadhesive glue to bind various parts together.  For example, it is used to connect component #3 and #4 to each other at the toe aspect to create #2”). 

	Chaffin does not explicitly teach wherein the bottom layer (15) are joined at a rear end (18) of the sole (100).

	Kang teaches wherein the top layer (16) and the bottom layer (15) are joined at a rear end (18) of the sole (100) (see Fig. 6 for joined; [0048] “hollow space portion 110 to be defined between the first midsole 102a and the second midsole 102b”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chaffin so that the layers join at the rear as taught by Kang in order to ensure better securement of elements inserted within the hollow and to provide shock absorption only where needed ([0048]).

	Chaffin also does not explicitly teach and wherein the reinforcing member (5) comprises a plurality of openings (57), which define portions of the reinforcing member (5), having a better adhesion between the reinforcing member (5) and the top and bottom layers (16, 15) than a portion of the reinforcing member (5), which does not include openings (57),
the reinforcing member (5) further comprises coupling elements (57a, 58a), form fittable with corresponding elements in the main structure (10).

However, Chaffin at least suggests reinforcing member (5) further comprises coupling elements (57a, 58), form fittable with corresponding elements in the main structure (10) (see Fig. 13; [0027] “once the components are shaped the assemblies are made by binding, positioning, attaching, gluing, tensioning, and fastening the various parts as described above and illustrated in the diagrams”, where the fastenings are coupling elements, plurality met by being at least for 10 and 13; as Fig. 13 shows 10 

Furthermore, Kang at least suggests reinforcing member (5) form fittable with corresponding elements in the main structure (10) (see Figs. 2, 3 and 6; [0048] "first midsole 102a having a concaved portion 106…a seating recess 120a formed on the ceiling surface thereof"; [0048] "seating recess 120b is formed on the top surface of the second midsole 102b so as to be opposed to the seating recess 120a").
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chaffin with Kang’s recesses in order to better secure at least portions 10 and 13 of Chaffin reinforcing member ([0024]), especially as Chaffin’s portions 10 and 13 are force reducing/shock absorbing ([0015] Table 4, Name Column) and Kang shows recesses reinforcing shock absorbing portions ([0028]).

	Nevertheless, Avent teaches and wherein the reinforcing member (5) comprises a plurality of openings (57), which define portions of the reinforcing member (50), having a better adhesion between the reinforcing member (50) and the top and bottom layers (16, 15) than a portion of the reinforcing member (5), which does not include openings (57) (see Figs. 3a and 3b; Col. 7 Lines 44-45 “Fig. 3a illustrates…orthotic”; Col. 7 Lines 60-61 “shell layer 300 extends along…orthotic”; Col. 9 Lines 4-5 "the shell layer 300 may …contain generally oval shaped holes”; Avent teaches the openings which meets the structural limitations in the claims and performs the functions as recited such as being capable of  providing better adhesion between elements contacting the holes than elsewhere without holes),
the reinforcing member (5) further comprises coupling elements (57a, 58a), form fittable with corresponding elements in the main structure (10) (see Figs. 3b-3c; Col. 1 Lines 46 “Fig. 3b illustrates a bottom view of…shell layer”; Col. 8 Lines 35-40 "distal insert tab 305 and proximal insert tab 310 on the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chaffin’s reinforcing member with the openings of Avent as Avent shows it is known to provide holes on a reinforcing member in order to provide traction and stability (Col. 9 Lines 7-8).
It also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chaffin with the form fittable coupling elements in order to provide better securement between elements.
Regarding Claim 2, modified Chaffin teaches all the claimed limitations as discussed above in Claim 1.
Chaffin further teaches said forefoot through opening (20) is defined in said forefoot portion (2) and extends between said opposing sides (11, 12) (see Fig. 13 for “through” indicating “between opposing sides”; see annotated Fig. 13 below for forefoot portion);

said hindfoot through opening (40) is defined in said hindfoot portion (4) and extends between said opposing sides (11, 12) (see Fig. 13 for “through” indicating “between opposing sides”; see annotated Fig. 13 below for hindfoot portion);

    PNG
    media_image3.png
    609
    1084
    media_image3.png
    Greyscale

said forefoot portion (2), midfoot portion (3) and hindfoot portion (4) being contiguous with each other along said toe-to-heel direction (X) (see previous annotations where #4 is one surface and therefore contiguous in such a direction, where toe direction is towards where 13 is located and heel direction is towards where 10 is located; furthermore, see Fig. 13 where 10, 12, and 13 of these portions are in contact with one another in said direction, where toe direction is towards where 13 is located and heel direction is towards where 10 is located);
said forefoot through opening (20) and said hindfoot through opening (40) partially overlapping said midfoot through opening (30) (see annotated Fig. 13 below for overlap).

    PNG
    media_image4.png
    621
    1078
    media_image4.png
    Greyscale

Regarding Claim 6, modified Chaffin teaches all the claimed limitations as discussed above in Claim 1.
Chaffin further teaches wherein said reinforcing member (5) extends to occupy the top layer (16) (see previously annotated Fig. 13 of the top layer, where the reinforcing member extends at least partially into the top layer and therefore meets the recitation).
Regarding Claim 7, modified Chaffin teaches all the claimed limitations as discussed above in Claim 1.
Chaffin further teaches wherein said forefoot through opening (20) and said hindfoot through opening (40) partially overlap said midfoot through opening (30) along a vertical direction defined when said tread surface is supported on the ground (see annotated Fig. 13 below for the overlap; Chaffin teaches the openings and the overlap which meets the structural limitations in the claims and performs the functions as recited such as being capable of still overlapping in a vertical direction when the tread surface is supported on the ground).

    PNG
    media_image4.png
    621
    1078
    media_image4.png
    Greyscale

	Regarding Claim 8, modified Chaffin teaches all the claimed limitations as discussed above in Claim 1.
	Chaffin further teaches wherein said main structure (10) as a whole is affected by three through openings in total, defined by said forefoot through opening (20), said midfoot through opening (30) and said hindfoot through opening (40) (Chaffin teaches the three openings constituting the three total openings where the structures with these openings all have a specific function and therefore affect the main structure; for specific function, see [0025] Table 5 Ref # 10 and #13 description “flexes under load and functions to distribute force from and to the foot and body; duplicates anatomical joint axes”; [0025] Table 5 Ref #12 description” “flexes under load and functions to distribute force from and to the foot and body; bridges and provides bonding surface for #10 and #13 and reinforces mid-section of #3 and/or #4”).

Regarding Claim 9, Chaffin teaches a method for producing the sole (100) of claim 1 (if a prior art, in its normal and usual operation, would necessarily describe a device capable of performing the steps of the method or process, then the device claimed will be considered to be inherent by the prior art process or method. When the prior art process or method is the same as a process or method described in the specification for describing the claimed device, it can be assumed the process or method will inherently describe the claimed device capable of performing the different steps of the 
providing said reinforcing member (5) (if a prior art, in its normal and usual operation, would necessarily describe a device capable of performing the steps of the method or process, then the device claimed will be considered to be inherent by the prior art process or method. When the prior art process or method is the same as a process or method described in the specification for describing the claimed device, it can be assumed the process or method will inherently describe the claimed device capable of performing the different steps of the process or method. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02; as such, see rejection of Claim 1 for rejection of the structure needed for the rejection of these method limitations).

Chaffin also teaches providing said main structure (10);  
placing said reinforcing member (5) between said top layer (16) and said bottom layer (15) (see aforementioned rejection of Claim 1 for the rejection of the structure needed for the rejection of the method as aforementioned; however, top layer of main structure also including cushion 15; [0015] Table 4 Ref #15 name “heel force reducing component cushion”),
and joining said reinforcing member (5) to said top layer (16) and said bottom layer (15) (see Fig. 13; where 14 and 15 join element 10 of reinforcing member to elements 14 and 15 of the bottom and top layers, respectively; see aforementioned recitations in the rejection of Claim 1, including [0015] Table 3 Ref #3 name “foot reactionary surface”; [0015] Table 3 Ref #4 “name “ground reactionary surface”; [0015] Table 4 Ref #14 description “allows bonding point to #4 for #10”; [0015] Table 4 Ref #15 description “allows bonding point to #3 for #10”, where inasmuch as applicant has defined “joining”, the bonding points meet the limitations).

Chaffin does not explicitly teach form fitting coupling elements (57a, 58a), with corresponding elements in the main structure. 

However, Chaffin at least suggests form fitting coupling elements (57a, 58a), with corresponding elements in the main structure (10) (see aforementioned rejection in Claim 1).
Furthermore, Kang also at least suggests the reinforcing member form fitting with corresponding elements in the main structure (see aforementioned rejection in Claim 1).

Nevertheless, see aforementioned rejection in Claim 1 with Avent and subsequent motivation.
Regarding Claim 10, modified Chaffin teaches all the claimed limitations as discussed above in Claim 9.
Chaffin at least suggests wherein placing said reinforcing member (5) between said top layer (16) and said bottom layer (15) comprises the steps of: inserting through one of said sides (11, 12) said reinforcing member (5) in such a way as to position it between said top layer (16) and said bottom layer (15) (see Fig. 13 where the reinforcing member is between top and bottom layers; especially as the structure is taught, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Chaffin is capable of being made in the method recited, especially in light of [0027] “once the components are shaped the assemblies are made by binding, positioning, attaching, gluing, tensioning, and fastening the various parts as described above and illustrated in the diagrams”; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that one method of making the structure is to insert the reinforcing structure from the sides especially as the sides are open and as it is known in the footwear art to do so, see extrinsic evidence Jones 2009/0145004).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaffin (US Publication 2014/0068966) in view of Kang (US Publication 2010/0263228) and Avent et al (USPN 7707751), herein Avent, as applied to Claim(s) 1, 2, 6-10 above, further in view of Christensen et al (USPN 6745499), herein Christensen, and Lyttle et al (US Publication 2014/0059886), herein Lyttle.
Regarding Claim 11, modified Chaffin teaches all the claimed limitations as discussed above in Claim 10.
Chaffin does not explicitly teach wherein joining said reinforcing member (5) to said top layer (16) and said bottom layer (15) comprises the steps of:  applying an adhesive prior to the insertion of said reinforcing member (5) between said top layer (16) and said bottom layer (15);
placing said main structure (10) with said reinforcing member (5) inserted between said top layer (16) and said bottom layer (15) in a cooling press.

However, Chaffin at least suggests an adhesive especially in light of [0027] “once the components are shaped the assemblies are made by binding, positioning, attaching, gluing, tensioning, and fastening the various parts as described above and illustrated in the diagrams” and [0015] Table 3 #5 name “binding material” description” 38 mm 100% polyester…used together with polyadhesive glue to bind various parts together”.

Nevertheless, Christensen teaches wherein joining said reinforcing member (5) to said top layer (16) and said bottom layer (15) comprises the steps of:  applying an adhesive prior to the insertion of said reinforcing member (5) between said top layer (16) and said bottom layer (15) (foam midsole having a cavity...Col. 4 Line 38 "placing the resilient insert in the cavity" ; Col. 6 Lines 55-57 "top…of resilient insert 102 are secured within cavity 310 by a bonding adhesive").


Lyttle teaches placing said main structure (10) with said reinforcing member (5) inserted between said top layer (16) and said bottom layer (15) in a cooling press (abstract "bonding agent is particularly to fabrication processes...into the particular configuration of the footwear upper"; see Fig. 1A; [0014] "an upper...may be fabricated...into an assembly...the assembly may also include separate layers of hot melt bonding material...bonding agent, which may have…a polyurethane composition"; [0040] "'bonding' includes chemical adhesion through the use of glue or other adhesives, through melting and subsequent solidification of a bonding agent"; see Fig. 2; [0063] "heat and pressure are then applied to activate the bonding agent…after that heated pressing, the layers then may be pressed again in a separate cool press").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adhesive of Chaffin (bonding adhesive explicitly provided by Christensen) into a cooling press as taught by Lyttle if necessary in order to achieve the proper functionality of the adhesive ([0040]), especially as Lyttle shows it is known in the art that the function of bonding adhesive can be achieved with a cooling press, which would make it obvious for one to place the bonding adhesive of Christensen into a cooling press in order for proper functionality.

Claim(s) 12, 16, 17, 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaffin (US Publication 2014/0068966) in view of Avent et al (USPN 7707751), herein Avent.
Regarding Claim 12, Chaffin teaches a shoe sole (100) (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Fig. 13; [0018] “energy system (#1)”; where the recitations for embodiment other than Fig. 13 still applies for Fig. 13 especially as [0026] “a different method of pretensioning…and connecting…can be implemented (see Fig. 13) does not indicate otherwise) comprising
a main structure (10) that defines a tread surface (1) intended to face the ground during use of the sole (100) and opposing sides (11,12) of the sole (100) (see Fig. 13; for main structure being 2 and 14--[0017] “chassis frame (#2)”; tread surface 4-- [0015] Table 3 Ref #4 name “ground reactionary surface”; where Fig. 13 shows one side and therefore would have the other opposing side not shown on the other side), said main structure (10) comprising:
a forefoot portion (2) in which is defined a forefoot through opening (20) that extends between said opposing sides (11, 12) (see Fig. 13 for “through” indicating “between opposing sides”; see annotated Fig. 13 below for forefoot portion and forefoot through opening);
a midfoot portion (3) in which is defined a midfoot through opening (30) that extends between said opposing sides (11, 12) (see Fig. 13 for “through” indicating “between opposing sides”; see annotated Fig. 13 below for midfoot portion and midfoot through opening);
 a hindfoot portion (4) in which is defined a hindfoot through opening (40) that extends between said opposing sides (11, 12) (see Fig. 13 for “through” indicating “between opposing sides”; see annotated Fig. 13 below for hindfoot portion and hindfoot through opening);

    PNG
    media_image5.png
    318
    566
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    332
    579
    media_image6.png
    Greyscale


the reinforcing member being formed as a single body by injection molding (see Fig. 13 where, inasmuch as 10, 12, and 13 are altogether, the reinforcing member is a single body; the recitation “by injection molding” is being treated as a product-by-process limitation. Therefore, even if Chaffin results in different structural characteristics of the end product than other single body forming methods, it still would have been prima facie obvious at the time the invention was made to use methods in the Chaffin reference as claimed since such a process is a well-known technique in the art. It is noted that the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985). A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art.  Furthermore, Chaffin teaches carbon fiber materials in "; [0019] "internal carbon fiber components and the carbon fiber chassis frame"; [0026] "ratio of carbon fibers…can be adjusted…in components 10…12, and 13"; it is known in the art that carbon fiber materials of Chaffin can be injection molded, see extrinsic evidence Bont) and 
made of a material with greater rigidity than said main structure (10) (see Fig. 13, where reinforcing member is 10, 12, 13; [0015] Table 4 Ref # 10 name “force reducing component spring”; [0015] Table 4 Ref #12 name “force reducing component”; [0015] Table 4 Ref #13 name “force reducing 
 which extends between a zone of said forefoot through opening (20) with said midfoot through opening (30) and a zone of said midfoot through opening (30) with said hindfoot through opening (40) (see annotated Fig. 13 below for zones where 10, 12, and 13 extend through),

    PNG
    media_image7.png
    621
    1078
    media_image7.png
    Greyscale

said forefoot portion (2), midfoot portion (3) and hindfoot portion (4) being contiguous with each other along said toe-to-heel direction (X) and being made of an elastic material (for contiguous--(see previous annotations where #4 constituting the three portions is one surface and therefore contiguous in such a direction, where toe direction is towards where 13 is located and heel direction is towards where 10 is located; furthermore, see Fig. 13 where 10, 12, and 13 of these portions are in contact with one another in said direction, where toe direction is towards where 13 is located and heel 
wherein said forefoot through opening (20) and said hindfoot through opening (40) partially overlap said midfoot through opening (30) (see annotated Fig. 13 below for overlap).

    PNG
    media_image4.png
    621
    1078
    media_image4.png
    Greyscale


	Chaffin does not explicitly teach the reinforcing member (5) comprising a plurality of lightening openings (57).

	Avent teaches the reinforcing member (5) comprising a plurality of lightening openings (57) (see aforementioned rejection in Claim 1 and motivation).
Regarding Claim 16, Chaffin teaches all the claimed limitations as discussed above in Claim 12.
Chaffin further teaches wherein said reinforcing member (5) extends to occupy a top layer (16) of the main structure (10) (see annotated Fig. 13 of the top layer below, where the reinforcing member extends at least partially into the top layer and therefore meets the recitation).


    PNG
    media_image1.png
    424
    749
    media_image1.png
    Greyscale

Regarding Claim 17, Chaffin teaches all the claimed limitations as discussed above in Claim 12.
	The body of Claim 17 is the same as the body of Claim 7.  As such, see the aforementioned rejection of the body of Claim 7 for the rejection of the body of Claim 17.
Regarding Claim 19, Chaffin teaches all the claimed limitations as discussed above in Claim 12.
	The body of Claim 19 is the same as the body of Claim 8.  As such, see the aforementioned rejection of the body of Claim 8 for the rejection of the body of Claim 19.
Regarding Claim 20, Chaffin teaches all the claimed limitations as discussed above in Claim 12.
	Chaffin further teaches wherein said forefoot through opening (20) and said hindfoot through opening (40) partially overlap said midfoot through opening (30) at respective tapered ends (22, 42) defined along said toe-to-heel direction (X) (see annotated Fig. 13 below for tapered ends in the direction and overlap taught in Claim 12).

    PNG
    media_image8.png
    622
    1074
    media_image8.png
    Greyscale

Regarding Claim 21, Chaffin teaches all the claimed limitations as discussed above in Claim 12.

said hindfoot through opening (40) overlapping said midfoot through opening (30) at a portion between said hindfoot through opening (4) and said midfoot through opening (3) (see annotated Fig. 13 below for area of transition within the overlap taught in Claim 12).

    PNG
    media_image9.png
    621
    1078
    media_image9.png
    Greyscale

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaffin (US Publication 2014/0068966) in view of Avent et al (USPN 7707751), herein Avent, as applied to Claim(s) 12, 16, 17, 19-21 above, further in view of Tarrier et al (US Publication 2016/0255905), herein Tarrier.
Regarding Claim 18, Chaffin teaches all the claimed limitations as discussed above in Claim 12.
Chaffin further teaches wherein said opposing sides (11, 12) comprise an inner side (11) and an outer side (12) (where the view of Fig. 13 is of the outer side, where the opposing view would be of the inner side). 

Chaffin does not explicitly teach said forefoot portion (2) and said hindfoot portion (4) comprise respective portions with relatively greater flexibility (21, 41) than a rest of said main structure (10) at said outer side (12),


Tarrier teaches said forefoot portion (2) and said hindfoot portion (4) comprise respective portions with relatively greater flexibility (21, 41) than a rest of said main structure (10) at said outer side (12), (see Figs. 1A, 1B; see annotated Fig. 1A below for forefoot portion and hindfoot portion; where respective portions with the relatively greater flexibility is first plate 11 in the forefoot portion and hindfoot portion; [0043] "second plate may have a substantially higher bending stiffness than the first plate…the bending stiffness of the second plate is substantially lower than the bending stiffness of the third plate"; [0066] "stabilizing element 10 comprises a first plate 11, a second plate 13, and a third plate 14"; as such, plate 11 portions in the forefoot and hindfoot portions are always of relatively greater flexibility than other areas of the stabilizing element/main structure, such as second plate 13 and third plate 14);
and said midfoot portion (3) comprises a further portion with relatively greater flexibility (31) at said inner side (11) than a rest of said main structure (10) (see Figs. 1A, 1B; see annotated Fig. 1A below for midfoot portion; where further portion with the relatively greater flexibility is first plate 11 in the midfoot portion; [0043] "second plate may have a substantially higher bending stiffness than the first plate…the bending stiffness of the second plate is substantially lower than the bending stiffness of the third plate"; [0066] "stabilizing element 10 comprises a first plate 11, a second plate 13, and a third plate 14"; as such, plate 11 portions in the midfoot portion is always of relatively greater flexibility than other areas of the stabilizing element/main structure, such as second plate 13 and third plate 14).

    PNG
    media_image10.png
    536
    607
    media_image10.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chaffin with the stabilizing element of Tarrier based on intended use such as in order to provide footwear that is stiff yet lightweight ([0007]).

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 6-12, 16-21 have been considered but are moot because of the new grounds of rejection necessitated by amendment.  Therefore, see aforementioned rejections for the argued missing limitations.	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Butler (USPN 9943432) directed to plurality of openings; Turner et al (USPN 6598320), Snow et al (USPN 7757409), and Turner et al (USPN 6782641) directed to coupling elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732                      

/SHARON M PRANGE/Primary Examiner, Art Unit 3732